     Case 1:18-cv-07128 Document 1 Filed 12/14/18 Page 1 of 11 PageID #: 1



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK



                                        : Case No.:
NORTH PLATE SEMICONDUCTOR, LLC,         :
a Delaware company,                     :
                                        :
               Plaintiff,               :          COMPLAINT FOR PATENT
                                        :              INFRINGEMENT
v.                                      :       ______________________________
                                        :
MICROCHIP TECHNOLOGY INC, a Delaware :              JURY TRIAL DEMANDED
corporation, and MICROSEMI CORPORATION, :
a Delaware corporation,                 :
                                        :
               Defendants.              :



       Plaintiff North Plate Semiconductor, LLC (“NPS” or Plaintiff”) hereby asserts a claim for
patent infringement against Defendants Microchip Technology Inc. (“Microchip Technology”),
and Microsemi Corporation (“Microsemi”)(collectively, “Defendants”), and in support thereof
alleges as follows:
                                      NATURE OF CASE
       1.      This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §1, et seq., specifically including 35 U.S.C. §271.
       2.      As set forth below, Plaintiff holds the rights in U.S. Patent Nos. 6,617,641 (“the
‘641 Patent”) and 6,620,653 (“the ‘653 patent”) (cumulatively “Patents-in-Suit”). Under 35
U.S.C. § 282(a), the Patents-in-Suit are entitled to a presumption of validity. Plaintiff is suing
Defendants for infringing its patents, and doing so willfully. Plaintiff seeks to recover damages
from Defendants, including treble damages for willful infringement.
                                        THE PARTIES
       3.      North Plate Semiconductor, LLC is a company, organized and existing under the
laws of the State of Delaware, with a principal place of business at 39555 Orchard Hill Place,


                                               1
                               Complaint for Patent Infringement
     Case 1:18-cv-07128 Document 1 Filed 12/14/18 Page 2 of 11 PageID #: 2




Suite 600, Novi, Michigan, 48375.
       4.      Upon information and belief, Defendant Microchip Technology, Inc. is a

Delaware corporation with a principal place of business at 80 Arkay Drive, Suite 100,
Hauppauge, New York 11788. Upon information and belief, Microchip Technology, Inc. may be
served with process by serving its agent for service of process, The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.
       5.      Upon information and belief, Defendant Microsemi Corporation is owned by
Defendant Microchip Technology, Inc. Upon information and belief, Defendant Microsemi
Corporation is a Delaware corporation with a principal place of business at One Enterprise, Aliso
Viejo, CA 92656. Upon information and belief, Microsemi Corporation may be served with
process by serving its agent for service of process, United States Corporation Company, 251
Little Falls Drive, Wilmington, Delaware 19808.
       6.      On May 29, 2018, Microchip announced that it had completed its acquisition of
Microsemi.
                                         JURISDICTION
       7.      This is an action for patent infringement arising under the patent laws of the
United States of America, more specifically under 35 U.S.C. § 1, et seq., including 35 U.S.C.
§271. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).
       8.      This Court has personal jurisdiction over Defendants because Defendants, among
other things, conduct business in, and avail themselves of the laws of, the State of New York.
Upon information and belief, Defendant Microchip Technology has a principal place of business
in this District. In addition, upon information and belief, Defendants through their own acts
and/or through the acts of their affiliated companies (acting as its agents or alter egos) make, use,
offer to sell, sell (directly or through intermediaries), import, license and/or supply, in this
District and elsewhere in the United States, the Accused Products (as defined below), through

regular distribution channels, knowing such products would be used, offered for sale and/or sold
in this District. Plaintiff’s cause of action arises directly from Defendants’ business contacts and

                                                2
                                Complaint for Patent Infringement
      Case 1:18-cv-07128 Document 1 Filed 12/14/18 Page 3 of 11 PageID #: 3




other activities in the State of New York and in this District.
                                              VENUE

        9.     Venue properly lies within this judicial District and division, pursuant to 28
U.S.C. §§ 1391(b), (c), and (d), and 1400(b).
        10.    Upon information and belief, this District is where Defendants have committed
acts of infringement and where Defendant Microchip Technology has a regular and established
place of business at 80 Arkay Drive, Suite 100, Hauppage, New York 11788. Defendants
conduct substantial business directly and/or through third parties or agents in this District by
selling and/or offering to sell the Accused Products and/or by conducting other business in this
District.
                                    THE PATENTS-IN-SUIT
                                    U.S. Patent No. 6,617,641
        11.    The ‘641 Patent, entitled “High Voltage Semiconductor Device Capable of
Increasing a Switching Speed,” was duly and lawfully issued by the United States Patent and
Trademark Office on September 9, 2003. The ‘641 Patent issued from U.S. Patent Application
No. 10/059,186 filed on January 31, 2002 by inventors Akio Nakagawa and Tomoko Matsudai.
A true and correct copy of the ‘641 Patent is attached hereto as Exhibit A.
        12.    The ‘641 Patent is valid and enforceable.
        13.    The ‘641 Patent is generally directed to a high voltage semiconductor device,
such as an Insulated Gate Bipolar Transistor (IGBT).
        14.    Plaintiff is the assignee and the owner of all right, title and interest in and to the
‘641 Patent, and has the right to sue and recover damages for infringement thereof.
                                    U.S. Patent No. 6,620,653
        15.    The ‘653 Patent, entitled “Semiconductor Device and Method of Manufacturing
the Same,” was duly and lawfully issued by the United States Patent and Trademark Office on

September 16, 2003. The ‘653 Patent issued from U.S. Patent Application No. 09/961,361 filed
on September 25, 2001 by inventors Tomoko Matsudai, Hidetaka Hattori, Akio Nakagawa. A

                                                3
                                Complaint for Patent Infringement
     Case 1:18-cv-07128 Document 1 Filed 12/14/18 Page 4 of 11 PageID #: 4




true and correct copy of the ‘893 Patent is attached hereto as Exhibit B.
       16.     The ‘653 Patent is valid and enforceable.

       17.     The ‘653 Patent is generally directed to a high voltage semiconductor device such
as an IGBT.
       18.     Plaintiff is the assignee and the owner of all right, title and interest in and to the
‘653 Patent, and has the right to sue and recover damages for infringement thereof.
                                      GENERAL ALLEGATIONS
       26.     The Accused Products include at least Microsemi’s IGBT Power MOS 8 with PT
and IGBT Power MOS 7 with PT devices (collectively defined as the “Accused Products”). As
stated on Microsemi’s website with respect to some of the Accused Products and in Microsemi’s
2017 Annual Report, some of the Accused Products are designed for use in medical imaging,
powertrain & EV charging, communications infrastructure systems, wireless and wired LAN
systems, implantable pacemakers and defibrillators, radar systems, military and commercial
satellites and aircraft, and enterprise storage and hyperscale data centers. Microsemi’s
components are used in products including those in the aerospace & defense, communications,
data center, and industrial markets. These products are sold and/or offered for sale throughout the
United States, including New York.
       27.     Defendants manufacture the Accused Products and directly, and/or through their
affiliates, make, use, import, sell and offer to sell the same throughout the United States,
including New York. Defendants also support and encourage others to import, use, offer for sale
and sell throughout the United States, including New York, products incorporating the Accused
Products as material components.
                   COUNT I: INFRINGEMENT OF U.S. PATENT NO. 6,617,641
       28.     Plaintiff incorporates by reference the allegations set forth in the preceding
paragraphs.

       29.     Defendants have directly infringed and are infringing literally and/or under the
doctrine of equivalents, in violation of the §271(a) the ‘641 Patent at least during the period prior

                                                4
                                Complaint for Patent Infringement
     Case 1:18-cv-07128 Document 1 Filed 12/14/18 Page 5 of 11 PageID #: 5




to the expiration of the patent by making, using, importing, offering for sale and/or selling the
semiconductor devices identified below, including but not limited to device model numbers

listed in Exhibit C (“Accused Devices”), in this judicial district and elsewhere throughout the
United States.
       30.       As non-limiting examples of Defendants’ infringement of the ‘641 Patent,
Microsemi’s IGBT Power MOS 8 with PT (hereinafter, “IGBT-MOS8-PT”) and IGBT Power
MOS 7 with PT (hereinafter, “IGBT-MOS7-PT”) (collectively, “Power-MOS-Devices”) infringe
at least claims 1-10 of the ‘641. The Power-MOS-Devices are IGBT devices, and therefore, on
information and belief, contain the claimed base layer, source layer, high resistance layer and
gate electrode. Because the Power-MOS-Devices are IGBT devices, they contain the claimed
drain layer, where the drain layer is a different conductivity type from the high resistance layer
and source layer.      A person of ordinary skill would understand that, under the proper
construction of the term “drain layer” in the ‘641 patent, the accused Power-MOS-Devices can
have a drain layer because, for example, the ‘641 patent, FIG. 1, describes an IGBT device with
a “drain layer.” (col. 3:35-55). Because the Power-MOS-Devices use PT (punch through)
technology, they contain the claimed buffer layer, and the buffer layer is a conductivity type
different from the drain layer.     The remaining elements of claims 1-10 are alleged upon
information and belief.
       31.       Upon information and belief, Defendants have and continue to intentionally
induce others to directly infringe in violation of 35 U.S.C. §271(b), and those actions are
undertaken with the specific intent that they will, in fact, induce direct infringement and with full
knowledge that Defendants’ products infringe one or more claims of the ‘641 Patent both
literally and/or under the doctrine of equivalents. By way of example only, Defendants sell and
deliver the infringing Accused Devices to U.S. distributors including Arrow Electronics located
in Plymouth, MI, Mouser Electronics located in Mansfield, TX, Digi-Key Electronics located in

Thief River Falls, MN and others, and thereafter induce these distributors to sell and offer for
sale the infringing products to customers in the United States thereby directly infringing the ‘641

                                                5
                                Complaint for Patent Infringement
      Case 1:18-cv-07128 Document 1 Filed 12/14/18 Page 6 of 11 PageID #: 6




Patent. Arrow Electronics, Mouser Electronics and Digi-Key maintain websites (arrow.com,
mouser.com, and digikey.com) available to U.S.-based customers that, as a result of Defendants’

inducement, stock, sell, and offer for sale the Accused Devices.
          32.   Defendants further induce third parties to incorporate the Accused Devices as
components into additional products for various applications to be used in the United States, by,
for example, providing datasheets, application notes, product briefs, and other collateral on the
Internet website (http://www.Microsemi.com) available to U.S. customers. As disclosed in
Microsemi’s 2017 Annual Report, Microsemi markets and sells a portion of the accused products
to third party distributors and resellers.
          33.   Upon information and belief, pursuant to Microsemi’s 2017 Annual Report, one
or more of the Accused Devices were imported, used and sold in the United States as
components of third-party end products, including, but not limited to, airplanes, satellites,
commercial and military avionics systems, wireless communications products, data center
products that enable high-speed communications between servers, switches and storage devices,
industrial controls, medical devices, implantable defibrillators, pacemakers, MRI machines and
portable medical equipment.
          34.   Defendants have been on notice of the ‘641 Patent and Defendants’ infringement
of the ‘641 Patent by the Accused Devices since, at least, January 22, 2018 pursuant to a letter
from Plaintiff’s President, Mark Foster, and since at least, June 2, 2018, pursuant to a letter from
Mr. Foster to David Goren, Senior Vice President of Business Affairs, as well as numerous
communications regarding infringement of the ‘641 Patent following that letter between Mr.
Foster and Jared Crop, IP Litigation Counsel, Microchip Technology Inc.
          35.   Upon information and belief, Defendants’ continued infringement of the ‘641
Patent has been and continues to be willful at least as of the date of the Complaint, and warrants
the enhancement of damages awarded as a result of its infringement. In particular, despite

Defendants’ knowledge of their infringement, Defendants have failed to stop infringing the ‘641
Patent.

                                                 6
                                 Complaint for Patent Infringement
     Case 1:18-cv-07128 Document 1 Filed 12/14/18 Page 7 of 11 PageID #: 7




       36.     Defendants are not licensed or otherwise authorized to make, use, import, sell or
offer to sell any semiconductor devices encompassed by the claims in the ‘641 Patent, and

Defendants’ conduct is, in every instance, without Plaintiff’s consent.
       37.     Defendants’ willful infringement of the ‘641 Patent renders this an exceptional
case within the meaning of 35 U.S.C. §285, justifying an award to Plaintiff of its reasonable
attorneys’ fees and costs incurred in connection with this litigation.
       38.     By reason of Defendants’ infringing activities, Plaintiff has suffered, and will
continue to suffer, substantial damages in an amount to be proven at trial.
                  COUNT II: INFRINGEMENT OF U.S. PATENT NO. 6,620,653
       39.     Plaintiff incorporates by reference the allegations set forth in the preceding
paragraphs.
       40.     Defendants have directly infringed and are infringing literally and/or under the
doctrine of equivalents, in violation of the §271(a), the ‘653 Patent at least during the period
prior to the expiration of the patent by making, using, importing, offering for sale and/or selling
the semiconductor devices identified below including but not limited to device model numbers
listed in Exhibit C, in this judicial district and elsewhere throughout the United States.
       41.     As non-limiting examples of Defendants’ infringement of the ‘653 Patent,
Microsemi’s Power-MOS-Devices infringe at least claims 10, 12, 13 and 14 of the ‘653 Patent.
The Power-MOS-Devices are IGBT devices, and therefore contain the claimed first (epitaxial)
base layer, second base layer, emitter layer, gate electrode as well as the claimed collector layer,
which is a different conductivity type from the first base layer and emitter layer. The Power-
MOS-Devices are IGBT devices, and thus, also satisfy claim 14. Because the Power-MOS-
Devices use PT (punch through) technology, they contain the claimed buffer layer, and the buffer
layer is a conductivity type different from the collector layer. The remaining elements of claims
10, 12, 13 and 14 are alleged upon information and belief.

       42.     Upon information and belief, Defendants’ have and continue to intentionally
induce others to directly infringe in violation of 35 U.S.C. §271(b), and those actions are

                                                7
                                Complaint for Patent Infringement
      Case 1:18-cv-07128 Document 1 Filed 12/14/18 Page 8 of 11 PageID #: 8




undertaken with the specific intent that they will, in fact, induce direct infringement and with full
knowledge that Defendants’ products infringe one or more claims of the ‘653 Patent both

literally and/or under the doctrine of equivalents. By way of example only, Defendants sell and
deliver the infringing Accused ‘653 Devices to U.S. distributors including Arrow Electronics
located in Plymouth, MI, Mouser Electronics located in Mansfield, TX, Digi-Key Electronics
located in Thief River Falls, MN and others, and thereafter induces these distributors to sell and
offer for sale the infringing products to customers in the United States thereby directly infringing
the ‘653 Patent.     Arrow Electronics, Mouser Electronics and Digi-Key maintain websites
(arrow.com, mouser.com, and digikey.com) available to U.S.-based customers that, as a result of
Defendants’ inducement, stock, sell, and offer for sale the Accused Devices.
       43.     Defendants further induce third parties to incorporate the Accused Devices as
components into additional products for various applications to be used in the United States, by,
for example, providing datasheets, application notes, product briefs, and other collateral on the
Internet website (http://www.Microsemi.com) available to U.S. customers. As disclosed in
Microsemi’s 2017 Annual Report, Microsemi markets and sells the accused products to third
party distributors and resellers.
       44.     Upon information and belief, pursuant to Microsemi’s 2017 Annual Report, one
or more of the Accused Devices were imported, used and sold in the United States as
components of third-party end products, including, but not limited to, airplanes, satellites,
commercial and military avionics systems, wireless communications products, data center
products that enable high-speed communications between servers, switches and storage devices,
industrial controls, medical devices, implantable defibrillators, pacemakers, MRI machines and
portable medical equipment.
       45.     Defendants have been on notice of the ‘653 Patent and Defendants’ infringement
of the ‘653 Patent by the Accused Devices since, at least, January 22, 2018 pursuant to a letter

from Plaintiff’s President, Mark Foster, and since at least, June 2, 2018 pursuant to a letter from
Mr. Foster to David Goren, Senior Vice President of Business Affairs, as well as numerous

                                                    8
                                    Complaint for Patent Infringement
     Case 1:18-cv-07128 Document 1 Filed 12/14/18 Page 9 of 11 PageID #: 9




communications regarding infringement of the ‘653 Patent following that letter between Mr.
Foster and Jared Crop, IP Litigation Counsel, Microchip Technology Inc.

          46.    Upon information and belief, Defendants’ continued infringement of the ‘653
Patent has been and continues to be willful at least as of the date of the Complaint, and warrants
the enhancement of damages awarded as a result of its infringement. In particular, despite
Defendants’ knowledge of its infringement, Defendants have failed to stop infringing the ‘653
Patent.
          47.    Defendants are not licensed or otherwise authorized to make, use, import, sell or
offer to sell any semiconductor devices encompassed by the claims in the ‘653 Patent, and
Defendants’ conduct is, in every instance, without Plaintiff’s consent.
          48.    Defendants’ willful infringement of the ‘653 Patent renders this an exceptional
case within the meaning of 35 U.S.C. §285, justifying an award to Plaintiff of its reasonable
attorneys’ fees and costs incurred in connection with this litigation.
          49.    By reason of Defendants’ infringing activities, Plaintiff has suffered, and will
continue to suffer, substantial damages in an amount to be proven at trial.
                                      PRAYER FOR RELIEF
          Wherefore, Plaintiff requests this Court enter judgment as follows:
          A.     That the ‘641 and ‘653 Patents are valid and enforceable;
          B.     That Defendants have directly and indirectly infringed the ‘641 Patent and the
‘653 Patent.
          C.     That such infringement is willful;
          D.     That Defendants account for and pay to Plaintiff all damages pursuant to
35 U.S.C. § 284 to adequately compensate Plaintiff for Defendants’ infringement of the Patents-
in-Suit, but in no event less than a reasonable royalty for the use made by Defendants of the
invention set forth in the Patents-in-Suit;

          E.     That Plaintiff receives enhanced damages, in the form of treble damages, pursuant
to 35 U.S.C. § 284;

                                                  9
                                  Complaint for Patent Infringement
    Case 1:18-cv-07128 Document 1 Filed 12/14/18 Page 10 of 11 PageID #: 10




       F.     That this is an exceptional case under 35 U.S.C. § 285;
       G.     That Defendants pay Plaintiff all of Plaintiff’s reasonable attorneys’ fees and

expenses pursuant to 35 U.S.C. § 285;
       H.     That Plaintiff be granted pre-judgment and post-judgment interest in accordance
with 35 U.S.C. § 284 on the damages caused to it by reason of Defendants’ infringement of the
Patents-in-Suit, including pre-judgment and post-judgment interest on any enhanced damages or
attorneys’ fees award;
       I.     That costs be awarded in accordance with 35 U.S.C. § 284 to Plaintiff; and
       J.     That Plaintiff be granted such other and further relief as the Court may deem just
and proper under the circumstances.




                                             10
                              Complaint for Patent Infringement
   Case 1:18-cv-07128 Document 1 Filed 12/14/18 Page 11 of 11 PageID #: 11




                                DEMAND FOR JURY TRIAL
      Plaintiff hereby demands a trial by jury on all issues so triable in this action.


                                             Respectfully submitted,


DATED: December 14, 2018                     Kroub, Silbersher & Kolmykov PLLC




                                             By:
                                             Zachary D. Silbersher
                                             zsilbersher@kskiplaw.com
                                             Sergey Kolmykov
                                             skolmykov@kskiplaw.com
                                             305 Broadway, 7th Floor
                                             New York, NY 10007
                                             Telephone: (212) 323-7442




                                              11
                               Complaint for Patent Infringement
